Citation Nr: 1619914	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-12 472	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for a respiratory condition, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a thyroid condition, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for hypertension, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for ulcerative colitis, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) from November 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that that the matters currently before it were certified for appeal to the Board on August 19, 2015.  In correspondence received on September 9, 2015, the Veteran's attorney requested that the Board wait the full 90 days from the date of the letter notifying him that the appeal had been received at the Board before it issued a decision.  The letter notifying the Veteran and his attorney of such was dated November 25, 2015, and the 90 day period has now passed.  Also in the September 2015 correspondence, the Veteran's attorney requested that the Board clarify the specific claims that are pending before the Board.  The Board responded to the attorney's status request via a letter dated April 15, 2016, informing him that claims currently pending before the Board are the five claims listed on the title page of this decision.  The Board also notes that in August 2015, the Veteran's attorney filed with the Court of Appeals for Veterans Claims (Court) a petition for extraordinary relief in the nature of a Writ of Mandamus wherein it was noted that the Veteran had in April 2013 filed a VA Form 9 in connection with his claims of service connection for prostate cancer, a respiratory illness, a thyroid condition, hypertension, and colitis.  The Veteran's attorney alleged that VA had failed to act in response to the Veteran's filing of the VA Form 9 and requested the Court to order the Secretary to act on the Veteran's VA Form 9 or to certify the claims for appeal to the Board.  A review of the Court's docket shows that the Secretary responded in September 2015 notifying the Court, and the Veteran's attorney, that the Veteran's claims of service connection for prostate cancer, a respiratory illness, a thyroid condition, hypertension, and ulcerated colitis had been certified for appeal to the Board in August 2015.

Accordingly, although the Board only recently responded to the attorney's request for clarification of what claims are pending before it, it is clear that the Veteran's attorney was made aware in September 2015 that the Veteran's claims of service connection for prostate cancer, a respiratory illness, a thyroid condition, hypertension, and colitis were pending before the Board.  Given that seven months have passed since the Veteran's appeal was certified to the Board (and since the Veteran's attorney was made aware of that fact via the Secretary's response to the Writ petition) and that more than 90 days have passed since the Veteran and his attorney were notified that the appeal had been received at the Board, the Board finds that the Veteran's attorney has been provided with sufficient time to submit any additional argument and/or evidence in support of the Veteran's claims.  Accordingly, the Board will proceed with its adjudication of the Veteran's claims of service connection for prostate cancer, a respiratory illness, a thyroid condition, hypertension, and ulcerative colitis at this time.

The Board also notes that while the instant matters were pending before the RO, the Veteran filed additional claims of service connection for acid reflux and for a gastrointestinal condition, which claims were denied by the RO via an August 2014 rating decision.  (The Board points out that in his filing for a Writ of Mandamus, the Veteran's attorney acknowledged that the Veteran was also seeking service connection "for a gastrointestinal condition and acid reflux as part of a separate appeal.")  The Veteran timely filed a notice of disagreement as to the decision and a statement of the case was provided to the Veteran on August 10, 2015.  The record reflects that the Veteran then filed a VA Form 9 (Appeal to the Board of Veterans' Appeals), which form is dated August 19, 2015, and was received on August 25, 2015.  Also on August 19, 2015, pursuant to the Freedom of Information Act (FOIA) the Veteran's attorney filed with the Records Management Center (RMC) a request for a copy of all documents contained in the Veteran's paper and paperless claims folders.  The RMC acknowledged that request via a letter dated on October 16, 2015, stating that the request would be processed in the order of receipt.  

In a November 2015 letter to the Board, the Veteran's attorney referenced the claims of service connection for acid reflux and for a gastrointestinal condition, indicating his belief that the claims had been certified to the Board on August 19, 2015.  A review of the record, however, fails to reveal that the agency of original jurisdiction (AOJ) has in fact certified for appeal the claims of service connection acid reflux and for a gastrointestinal condition that were denied by the RO in August 2014.  Indeed, a diary entry in the Veterans Appeals Control and Locator System (VACOLS) (the Board's computerized tracking system) reflects that the matters are currently pending review at the RO for certification.  Further, it would appear to the Board that the August 19, 2015, letter notifying the Veteran that his appeal had been certified refers to the appeal of the five issues listed on the title page of this decision as the letter is dated prior to when the Veteran's substantive appeal with respect to the claims of service connection for acid reflux and for a gastrointestinal condition was received by the AOJ.  The Board acknowledges that the AOJ's certification of an appeal is not jurisdictional in nature.  38 C.F.R. § 19.35 (certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue).  In the instant case, however, because it is clear that the RMC is processing the August 2015 privacy act request and because the AOJ has not yet certified the matters for appeal, the Board finds that the issues of service connection for acid reflux and for a gastrointestinal condition are not yet ripe for appellate review.  

The Board also notes that in December 2013, the Veteran filed a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  As the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been addressed by the AOJ, the Board does not have jurisdiction over it.  It is therefore referred to the AOJ for appropriate action.

(The decision below addresses the Veteran's claims of service connection for prostate cancer and ulcerative colitis.  The remaining claims are addressed in the remand that follows this decision and are remanded to the AOJ for further development.)


FINDINGS OF FACT

1.  Prostate cancer did not manifest in service or for many years thereafter, and the evidence does not reflect that the Veteran's prostate cancer is in any related to service, to include the presumed exposure to contaminated water at Camp Lejeune.

2.  The Veteran does not have a current diagnosis of ulcerative colitis.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The Veteran does not have ulcerative colitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in July 2009 and March 2010.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of the claims decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private treatment records, records from the Social Security Administration (SSA), and statements from the Veteran.  The Board notes that it does not appear as though Parkland Memorial Hospital responded to the AOJ's request for records pertaining to treatment of the Veteran, or that the Veteran was notified of Parkland's lack of response.  However, the Veteran's authorization for release of such records indicates that he was treated at that facility for colitis from 1986 to 1988.  As will be discussed below, the outcome of the Veteran's claim turns on whether he has had colitis during the pendency of the claim, to include consideration of whether the Veteran had a recent diagnosis of the disability prior to filing the claim.  The Board finds that treatment for colitis more than 10 years prior to when the Veteran filed his claim of service connection for such would not be relevant to the determination of whether there is a current disability.  Accordingly, the Board finds no basis to remand the matter for the AOJ to inform the Veteran that Parkland Memorial Hospital had not responded to the records request as to do so would be superfluous and would not result in a benefit flowing to the Veteran.

The AOJ also obtained a medical opinion in connection with the Veteran's claim of service connection for prostate cancer.   For the reasons indicated in the discussion below, the examination report, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate that claim.  Thus, VA has fulfilled its duty to assist the Veteran in this regard.

The Board has considered whether a VA examination was required in connection with the claim of service connection for ulcerative colitis under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  First and foremost, there must be competent evidence of a current disability or persistent or recurrent symptoms of a disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain medical examinations was not triggered in this case because, as will be discussed below, the evidence fails to demonstrate that the Veteran has a current diagnosis or recurrent symptoms suggestive of ulcerative colitis.  Thus, the Board finds that there is no requirement to obtain VA medical examinations in connection with the Veteran's claim of service connection for ulcerative colitis.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").


II.  Analysis

A.  Prostate Cancer

In the instant case, the Veteran is seeking service connection for prostate cancer directly related to his exposure to contaminated water while stationed at Camp Lejeune.  Notably, the Veteran does not contend, nor does the evidence so indicate, that his prostate cancer is directly related to service.  The Veteran similarly has proffered no theory of service connection for prostate cancer except as due to exposure to contaminated water at Camp Lejeune, and the record does not otherwise contain any evidence to suggest that the Veteran's prostate cancer is otherwise attributable to service.  As such, the Board's analysis of the Veteran's claim will be limited to the theory advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to the Veteran's specific theory of entitlement, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project).  Accordingly, the Veteran's potential in-service exposure PCE, TCE, benzene, and vinyl chloride is not at issue in this case.  Rather, the central issue in this case is whether it is at least as likely as not that the Veteran's prostate cancer, diagnosed in 2009, is etiologically related to that exposure.

In 2006, Congress mandated the Secretary of the Navy to enter into an agreement with the National Academy of Sciences (NAS) to conduct a review and evaluation of scientific and medical evidence regarding associations between pre-natal, child, and adult exposure to contaminated drinking water at Camp Lejeune, and birth defects or diseases and any other adverse health effects.  See John Warner National Defense Authorization Act for Fiscal Year 2007, Pub. L. No. 109-364, § 318, 120 Stat. 2083 (2006).  In a 2009 report, the NAS' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled "Contaminated Water Supplies at Camp Lejeune: Assessing Potential Health Effects." (The Board will hereinafter refer to this report as "the NAS report."  A summary of the report can be accessed by clicking the "Report in Brief" link on the following webpage: http://dels.nas.edu/Report/Contaminated-Water-Supplies-Camp-Lejeune/12618.)  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, which the NAS stated meant "that there is some evidence that people who were exposed to TCE or PCE were more likely to have the disease or disorder but that the studies were either few in number or had important limitations."  See NAS Report; see also VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  The NAS report also stated that "[i]t cannot be determined reliably whether diseases and disorders experienced by former residents and workers at Camp Lejeune are associated with their exposure to contaminants in the water supply because of data shortcomings and methodological limitations" and indicated that because "these limitations cannot be overcome with additional study," any policy changes or administrative actions should not wait for further studies.  See NAS Report; see also 78 Fed. Reg. 55,671, 55, 672. 

In response to the information contained in the NAS report, as well as in the reports of studies conducted by the Centers for Disease Control's Agency for Toxic Substance and Disease Registry (ATSDR), which estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard, Congress enacted legislation authorizing VA to provide medical services for 15 specific illnesses to certain veterans as well as their eligible family members, who were stationed at Camp Lejeune from January 1, 1957, to December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C.A. § 1710); see generally http://www.atsdr.cdc.gov/sites/lejeune/index.html.  

Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57, 410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400 (2015).  On December 17, 2015, following discussions between environmental health experts at the Veterans Health Administration and the ATSDR, the Secretary of Veterans Affairs announced his intent to propose the creation of a presumption of service connection for certain conditions associated with exposure to contaminated water at Camp Lejeune.  http://www.va.gov/opa/pressrel/pressrelease.cfm?id=2743.   Specifically, the proposed presumption of service connection would cover the following conditions:  kidney cancer; liver cancer; non-Hodgkin lymphoma; leukemia; multiple myeloma; scleroderma; Parkinson's disease; aplastic anemia/myelodysplastic syndromes, and bladder cancer.  Id.; see VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 2, sec.C.5.q.  
VA is working on regulations that would establish these presumptions, and claims for service connection for one of the proposed presumptive conditions that would be denied under current regulations are being stayed until VA issues its final regulations.  Id.  As none of the Veteran's claimed conditions are those proposed for presumptive service connection, the Board may proceed with its adjudication of the Veteran's claims under the theory advanced.

Turning to the evidence specific to the Veteran's claim, the medical evidence shows that he was diagnosed as having prostate cancer in 2009, a claim for service connection was filed in February 2010.  In January 2013, the AOJ obtained a VA medical opinion concerning the likelihood that the Veteran's prostate cancer was caused by or the result of exposure to contaminated water at Camp Lejeune.  Upon review of the evidence, the VA physician opined against an association between the Veteran's diagnosed prostate cancer and his exposure to contaminated water at Camp Lejeune.  As support for her negative nexus opinions, the physician noted that the most important risk factors for the development of prostate cancer are age, indicating that prostate cancer has one of the strongest relationships between age and any human malignancy, ethnicity, genetic factors, and possibly diet.  It was noted that prostate cancer is rarely diagnosed prior to age 40 and that incidences of such rise rapidly thereafter, with it being more common in black men than is white or Hispanic men.  

The VA physician went on to discuss the medical literature concerning the relationship, if any, between prostate cancer and tetrachloroethylene, TCE, and mixed solvents.  The physician stated that medical literature revealed that no definitive evidence to suggest an association exists between chronic exposure to solvents and prostate cancer, noting that the IOM in 2003 concluded from its assessment of the epidemiologic literature that there is inadequate/insufficient evidence to determine whether an association exists between exposure to the solvents under review and prostate cancer.  The physician reviewed two other studies that had looked at exposures to TCE, PCE, and mixed solvents in a large scale cohort study of workers over three decades, the results of which were indicated to provide "no clear evidence that exposures with the aforementioned solvents resulted in increased cancer risk or other diseases."  The physician also looked at the NRC's 2009 report, noting that it was therein concluded that the available scientific evidence did not provide a sufficient basis to determine if the Camp Lejeune population had suffered adverse health effects as a result of exposure to contaminants in the water supply.  Lastly, it was noted that 2007 "[n]ested case-control study of occupational chemical exposures and prostate cancer in aerospace and radiation workers" reported a positive association, but that subsequent studies did not confirm these findings.  Overall, based on the Veteran's known risk factors for the development of prostate cancer and a review of the medical literature concerning the relationship between exposure to TCE, PCE, and mixed solvents and the development of prostate cancer, the VA physician opinion that it was more likely than not the Veteran's diagnosed prostate cancer was not due to or aggravated by his exposure to contaminated water at Camp Lejeune.  As the VA physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record and reference to relevant medical literature, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Thus, the Board finds no reason to reject the VA physician's opinion that it is less likely than not that the Veteran's exposure to contaminated water while stationed at Camp Lejeune resulted in his later development of prostate cancer, as it is based on her expertise as a medical professional and supported by the evidence of record and reasons stated therein.  There is also no indication that the VA physician overlooked or failed to consider pertinent evidence.  The VA physician's opinion is also not contradicted by any other medical opinion.  Indeed, the Veteran has proffered no medical evidence that would support a conclusion that it is at least as likely as not that his prostate cancer is attributable to his exposure to contaminated water while stationed at Camp Lejeune.  Although the Veteran has submitted articles discussing possible health outcomes from exposures to certain toxins, these articles do not serve to establish any affirmative connection between the Veteran's exposure to TCE and other toxins in service and his subsequent development of prostate cancer.  In any event, the specific, reasoned opinion of the VA physician in January 2013 is of greater probative weight than the more general conclusions in the medical literature.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

In essence, although it is presumed that the Veteran was exposed in service to contaminated water, containing elements that have been determined to be carcinogenic to humans, evidence necessary to support a finding that it is at least as likely as not that the Veteran's prostate cancer developed as a result of such exposure is lacking in this case.  In this regard, the Board is cognizant that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The general principle that the toxins that Veteran is presumed to have been exposed to in service are carcinogenic and may lead to cancer is supported by the record and, therefore, the Veteran's testimony that his prostate cancer is related to service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the specific, reasoned opinion of the VA physician to be of greater probative weight than the Veteran's more general lay statements.  As discussed by the VA physician, not only has the medical community concluded that there is no definitive evidence to suggest that an association exists between exposure to the solvents under review and prostate cancer, the evidence in this case fails to suggest that the Veteran's prostate cancer is more likely attributable to his exposure to contaminated water at Camp Lejeune than to his personal risk factors discussed above.  The Board is sympathetic to the Veteran's position and has considered the benefit-of-the-doubt doctrine.  However, the record does not contain an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Ulcerative Colitis

The Veteran asserts that he has ulcerative colitis as a result of his exposure to contaminated water while stationed at Camp Lejeune.  Medical records dated in 1994 show that the Veteran presented with complaints of diarrhea lasting for six or seven days.  He reported a history of ulcerative colitis, diagnosed in Texas.  Records received from SSA show that the Veteran was awarded SSA disability benefits in 1995 and that his primary disability was ulcerative colitis.  The Veteran's current claim of service connection for ulcerative colitis was not received until July 2009.  Although the Veteran reported treatment for colitis from 1993 to the present, a review of the Veteran's medical records dated since July 2009 fails to reveal a diagnosis of ulcerative colitis or treatment for symptoms that could be attributed to colitis.  (In this regard, the Board points out that the Veteran has a separate claim for a general gastrointestinal condition, which claim, as discussed in the introduction, is not currently before the Board.)  A problem list dated in July 2009 does not indicate colitis, and records dated prior to that time merely mention a history of ulcerative colitis.  Further, a December 2003 treatment entry states that the clinician could find no actual documentation of ulcerative colitis by x-ray, scope, report, or outside records and a September 2008 treatment note indicates a "history of ulcerative colitis 15 years ago."  

Although it would appear that the Veteran did at some past point in time suffer from ulcerative colitis, based on the evidence currently before it, the Board cannot conclude the Veteran has a current disability for which an award of service connection can be made.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim).  In finding no evidence of a current colitis disability, the Board is aware that in Romanowsky v. Shinseki, the Court held that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  26 Vet. App. 289, 294   (2013). 

Here, the Veteran's diagnosis of ulcerative colitis was made approximately 15 years prior to his filing a claim for such and the evidence fails to reveal continued treatment for colitis or symptoms related to that diagnosis.  The Board thus finds this to be outside the realm of a "recent" diagnosis.  Furthermore, there is no evidence that ulcerative colitis has recurred or persisted since that time or that it resulted in any residual disability.  In so finding, the Board notes that "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1) (West 2014); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, a Veteran's claim should not be limited to the manner in which he characterizes the disability for which he is seeking service connection, but rather should be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Here, however, where claims for service connection for a gastrointestinal disability and acid reflux are pending before VA (as discussed above), and compensation for gastrointestinal disorders other than ulcerative colitis will be addressed in connection with those claims, it is appropriate to deny a claim for service connection for a specific disease that has not been diagnosed during or near the pendency of the claim.

Accordingly, because the probative evidence of record weighs against a finding of ulcerative colitis diagnosed during the pendency of the Veteran's claim, the claim of service connection for such must be denied as the evidence fails to establish the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In finding that service connection for ulcerative colitis is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for ulcerative colitis is denied.


REMAND

Regarding the Veteran's claim of service connection for hypertension, a respiratory disorder and a thyroid condition, the Veteran's VA treatment records reflect treatment for asthma and chronic obstructive pulmonary disorder (COPD) and show a diagnosis of hypertension and thyroid carcinoma, among other thyroid conditions.  The Veteran was not, however, provided with a VA examination in connection with his claim of service connection for hypertension, a respiratory disorder and/or a thyroid condition.  In this regard, the Board notes that VBA has provided that if a Camp Lejeune veteran is determined to have manifestations of any of the diseases listed in 38 C.F.R. § 17.400, he/she would entitlement to would a VA medical examination and opinion regarding its relationship to Camp Lejeune service.  See M21-1 "Live Manual", part IV, subpt. ii, ch. 2, sec.C.5.p.  VBA stated specifically, however, that "this is not an exclusive list" and "[m]edical evidence provided by a Veteran indicating that some other disease may be related to the known water contaminants would also be sufficient to initiate a VA examination."  VBA Training Letter 11-03.

In the instant case, the Veteran submitted a copy of responses to questions that were gathered at public meeting held in January 2003 by the Oregon Department of Human Services.  The document stated that to the develop answers, the questions were referred to several different agencies, including several state environmental agencies and the ATSDR.  One question pertained to non-cancer health concerns related to TCE exposure.  It was noted that according to some studies, non-cancer effects that may be associated with TCE exposure include cardiovascular and respiratory effects, but that other studies have found no association between TCE exposure and these effects.  The Board finds this information is sufficient to trigger VA's duty to develop medical-nexus evidence in connection with the Veteran's claims of service connection for a respiratory disorder and for hypertension.  Id.; see McLendon 20 Vet. App. at 81 (discussing evidence required to trigger VA's duty to provide a medical examination).

The Veteran also submitted copies of documents produced by the ATSDR regarding the water contamination situation at Camp Lejeune.  Although these documents do not suggest specifically any association between the development of thyroid cancer and exposure to toxins such as TCE and/or benzene, they do document that benzene was present in one drinking-water supply well in the Hadnot Point drinking water system at Camp Lejeune and that benzene is a known carcinogen.  As the Veteran has been diagnosed as having thyroid cancer and the medical evidence of record does not provide an etiology for that cancer, the Board finds that a medical examination/opinion is also warranted in connection with the Veteran's claim of service connection for a thyroid condition.  See McLendon, supra; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (establishing that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

The AOJ should also ensure that all VA treatment records dated since August 2014 are associated with the Veteran's VBMS file.

2.  Arrange for the Veteran to be examined by a VA physician with the appropriate expertise to render an opinion as to the likelihood that the Veteran's hypertension, any diagnosed respiratory disorder and/or any thyroid condition, to include thyroid cancer, is attributable to his exposure to contaminated water while stationed at Camp Lejeune.  The AOJ must comply with all procedural requirements set forth in Training Letter 11-03/M21-1 "Live Manual" pertaining to examinations requested in Camp Lejeune Contaminated Water cases.

The physician must review the Veteran's claims folder as well as any information provided by the AOJ as required by Training Letter 11-03/M21-1 "Live Manual", to include review of all information contained within the various websites identified as including relevant information.  (The physician must have access to the Veteran's VBMS file, or to the relevant documents.)  

The physician should examine the Veteran and conduct any necessary testing.  The physician should also elicit from the Veteran any information not available through a review of the claims folder that may be relevant to rendering the requested nexus opinion.

The physician should then indicate all diagnosed respiratory and thyroid conditions and provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension, any diagnosed respiratory disorder and/or any thyroid condition, to include thyroid cancer, is related to exposure to contaminated drinking water at Camp Lejeune.  A complete rationale for the opinion that includes reference to lay and medical evidence contained in the claims folder, and to the medical principles relied upon in forming the opinion, must be provided.  The physician's opinion should include a discussion of any potential risk factors for the Veteran's development of hypertension, any diagnosed respiratory disorder and/or any thyroid condition, to include thyroid cancer, as well as a discussion of the Veteran's specific exposures, to include route of exposure, length of exposure, and level of exposure, if known.

3.  Thereafter, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


